        Case 3:18-cv-01929-VLB Document 38 Filed 09/16/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

KEZLYN MENDEZ                            :      CIVIL NO. 3:18-CV-1929(VLB)

      V.                                 :

MULLIGAN, ET AL.                         :      SEPTEMBER 16, 2019

                      MOTION FOR SUMMARY JUDGMENT

      Now comes the defendants, pursuant to Rule 56(a) of the Federal Rules of

Civil Procedure, and respectfully move for summary judgment as to all of the

claims in the complaint on grounds that the undisputed material facts

demonstrate that the defendants are entitled to judgment as a matter of law. As

the attached Local Rule 56(a)(1) Statement of Material Facts, supporting

documentation and affidavits demonstrate, there are no genuine issues of

material fact in dispute that are sufficient to defeat summary judgment.

      Respectfully submitted,

                                         DEFENDANTS
                                         Rivera, Legassey, Harris,
                                         Oliver, Rossi, Osle,
                                         Johnson, Rodriguez
                                         and Williams


                                         WILLIAM TONG
                                         ATTORNEY GENERAL

                                      BY:/s/ Zenobia Graham-Days____________
                                        Zenobia G. Graham-Days
                                        Assistant Attorney General
                                        Federal Bar #ct28802
                                        110 Sherman Street
                                        Hartford, CT 06105
                                        Tel: (860) 808-5450
                                        Fax: (860) 808-5591
                                        E-Mail:Zenobia.Graham-Days@ct.gov
        Case 3:18-cv-01929-VLB Document 38 Filed 09/16/19 Page 2 of 2




                                      CERTIFICATION

      I hereby certify that on September 16, 2019, a copy of the foregoing was

filed electronically. Notice of this filing will be sent by e-mail to all parties by

operation of the Court's electronic filing system. Parties may access this filing

through the Court's system. A copy was also sent to the following by first-class

mail, postage prepaid, to:

      Kezlyn Mendez, Inmate No. 329751
      MacDougall-Walker C.I.
      1153 East Street South
      Suffield, CT 06080
                                   /s/ Zenobia Graham-Days_______________
                                   Zenobia G. Graham-Days
                                   Assistant Attorney General




                                         2
